Opinion pee Cubiam. This was replevin for a lot of tools and fixtures pertaining to a barbershop and for a. quantity of clothing. The plaintiff recovered, and by the verdict was awarded the sum of five dollars damages for detention. The defendant appeals. The questions of fact were whether the tools and fixtures belonged to plaintiff or defendant, and whether plaintiff was indebted to defendant for a board bill for which the defendant claimed a lien on the clothing. As to both issues the result depended upon the state of accounts between the parties. If the jury believed plaintiff the finding was" right, and as the evidence is conflicting, there being enough, if credible, to sustain the plaintiffs version of the matter, the verdict should be final unless prejudicial error has intervened. It is urged that the second instruction .for plaintiff is erroneous. The objection, as stated, is that a part of the goods in controversy were the clothing and baggage of plaintiff, as to which the defendant claimed a lien for board, and that this feature of the defense was ignored. The instruction was confined to the tools and fixtures of the barber shop and can not be construed to affect the. articles of apparel. We think the objection is not well taken. The fourth .is objected to. It is to the effect that if the reputation of defendant for truth and veracity was bad that fact might be considered by the jury in weighing her testimony. There was proof upon which to predicate the instruction.. We perceive no valid objection to it. Newly-discovered testimony was one of the grounds urged for new trial. The testimony so alleged was merely cumulative. No sufficient diligence to produce it on the trial was shown. No error appears. Judgment affirmed.